Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 19, 2021

                                       No. 04-21-00240-CV

                     INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. CV06287
                      Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                          ORDER

        This is an accelerated appeal from the trial court’s final order terminating Appellant
R.H.’s parental rights. Appellant R.H.’s court-appointed appellate counsel has filed a brief and
motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts
there are no meritorious issues to raise on appeal. see In re R.R., No. 04-03-00096-CV, 2003 WL
21157944 (Tex. App.—San Antonio May 21, 2003, order) (holding Anders procedures apply to
appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.
App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).
        When counsel “cannot, in good faith, advance any arguable grounds of error,” counsel’s
Anders brief must “contain a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced.” High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978). The brief must refer the court to anything in the record that might arguably support
the appeal; discuss the evidence adduced at trial; supply the court with ready references to the
record; and supply the court with appropriate citations to legal authorities. Id. at 812-13. The
Anders brief must “demonstrate that counsel has conscientiously examined the record and
determined that the appeal is so frivolous that the appellant is not entitled to counsel on appeal.”
Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, order). “In other words,
counsel should present, along with a statement of the strongest possible arguments for the
contentions, a brief explanation of the contrary authority that led counsel to conclude that the
contentions were frivolous.” In re N.F.M., 582 S.W.3d 539, 542 (Tex. App.—San Antonio
2018), disp. on merits, 2019 WL 1049247 (Tex. App.—San Antonio Mar. 6, 2019, pet. denied).
       The brief filed by appointed counsel on behalf of R.H. does not meet these requirements.
Specifically, the brief does not contain any citations to the reporter’s record; it does not recite or
discuss any of the evidence presented at trial; and it does not contain any legal analysis. See TEX.
R. APP. P. 38.1. In sum, the brief does not contain a professional evaluation of the record and
does not demonstrate there are no arguable grounds for appeal. See In re N.F.M., 582 S.W.3d at
542.
        Additionally, counsel’s brief does not certify that he sent Appellant R.H. a copy of the
brief and a letter informing her of her right to review the record and file her own brief. Nor does
counsel state that he provided appellant with a form to use to request access to the record. See
Kelly v. State, 436 S.W.3d 313, 320 (Tex. Crim. App. 2014); In re P.M., 520 S.W.3d 24, 27
(Tex. 2016).
        We therefore STRIKE counsel’s Anders brief and order appellant’s brief redrawn. We
ORDER the redrawn brief due September 3, 2021. We further ORDER counsel to notify
appellant that the Anders brief has been stricken and there is no current deadline for filing a pro
se brief.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court